UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 28, 2014 HIGHLANDS BANKSHARES, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 0-27622 (Commission File Number) 54-1796693 (I.R.S. Employer Identification No.) 340 West Main Street Abingdon, Virginia (Address of principal executive offices) 24210-1128 (Zip Code) Registrant’s telephone number, including area code: (276) 628-9181 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. Highlands Bankshares, Inc. (the “Company”) held its Annual Meeting of Shareholders on May 28, 2014 (the “Annual Meeting”).At the Annual Meeting, the shareholders of the Company elected eight directors to serve for one-year terms, ratified the Company’s appointment of Brown, Edwards & Company, LLP as the Company’s independent auditors for 2014 and approved the non-binding resolution to endorse the Company’s executive compensation program,The voting results for each proposal are as follows: 1. To electeight directors to serve for terms of one year each expiring at the 2015 annualmeeting of shareholders: For Withheld Broker Non-Vote E. Craig Kendrick Clydes B. Kiser J. Carter Lambert James D. Moore, Jr. James D. Morefield Charles P. Olinger Edward M. Rosinus H. Ramsey White, Jr. 2. To ratify the appointment of Brown, Edwards & Company, LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2014. For Against Abstain 3. Advisory approval of the Company’s executive compensation (“Say on Pay”). For Against Abstain Broker Non-Vote SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HIGHLANDS BANKSHARES, INC. (Registrant) /s/ Rusty Little Date:May 30, 2014 By: Rusty Little Chief Financial Officer
